DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application is being examined under the pre-AIA  first to invent provisions. 

Information Disclosure Statement
2.	The information disclosure statement (IDS) submitted on 02/25/2015 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
3.	The drawings were received on 02/05/2015.  These drawings are considered by examiner.

Election/Restrictions
4.	Applicant’s election without traverse of claims 56-65 in the reply filed on 11/02/2022 is acknowledged.

Claim Rejections - 35 USC § 103
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	Claims 56-60, 62-65 are rejected under 35 U.S.C. 103 as being unpatentable over Laiho (US 6,097,942), hereinafter “Laiho“, in view of Tang et al (US 2007/0060122), hereinafter “Tang“.
Regarding claim 56, Laiho teaches a method comprising: 
registering a cellular telephone identifier with a visitor location register associated with a bridge mobile switching center adapted to receive communication through a cellular backbone network and route communications over a packet-switched network (Figure 1, col. 4, line 44 to col. 5, line 59, and col. 9, line 14 to line10, line 41 teach call handling procedures including call setup and rendering of mobile services associated with the gateway mobile switching center and the visiting location register servicing); 
notifying a home location register associated with the cellular telephone that the cellular telephone is roaming in a network served by the visitor location register (col. 4, line 65 to col. 6, line 55); 
receiving a communication directed to the cellular telephone at the bridge mobile switching center (col. 9, line 14 to line10, line 41, and col. 4, line 65 to col. 6, line 55); and routing the received communication to the cellular telephone (col. 5, line 43 to col. 6, line 24).  
Laiho does not explicitly teach determining that cellular communications using the cellular telephone identifier are disabled;
Tang, in the same field of endeavor, teaches determining that cellular communications using the cellular telephone identifier are disabled (pars [0008-0011] teach the MSC determines whether the information of at least one cell currently activated by this terminal carried in the request is included in the list of areas where the terminal is allowed to roam, if yes, provides current wireless service for this terminal; otherwise, rejects to provide current wireless service, and see Figure 2 with its description).
Therefore, it would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to provide the above teaching of Laiho to Tang, in order to provide the system for implementing roam restriction in wireless communication networks, and the terminal is allowed to roam, the wireless communication networks (as suggested by Tang in paragraph [0007]).

Regarding claim 57, the combination of Laiho and Tang teach the method of claim 56 Laiho further teaches wherein the received communication is routed to the cellular telephone over a packet-switched network (col. 4, lines 44-64 teaches the packet switched data network).  

	Regarding claim 58, the combination of Laiho and Tang teach the method of claim 57 Laiho further teaches comprising registering the cellular telephone with the visitor location register using a wireless access point and the Internet Protocol network (col. 4, line 44 to col. 5, line 58 teach the packet switched data network).  

	Regarding claim 59, the combination of Laiho and Tang teach the method of claim 56 Laiho further teaches wherein the received communication comprises one of a voice call (col. 2, line 41 to col. 3, line 38 the voice call), a text message, an image message, or a video call.  

	Regarding claim 60, the combination of Laiho and Tang teach the method of claim 57 Laiho further teaches comprising redirecting the received communication to a different destination upon detecting a deteriorating wireless packet-switched connection (col. 4, line 44 to col. 5, line 64 teaches the radio interfaces with the packet switched network).

	Regarding claim 62, the combination of Laiho and Tang teach the method of claim 57 Laiho further teaches wherein disabling cellular communications and notifying the home location register that the cellular telephone is roaming in a network served by the visitor location register are performed in response to satisfying one or more parameters (col. 6, lines 7-39 teaches the parameters).  

	Regarding claim 63, the combination of Laiho and Tang teach the method of claim 56 Laiho further teaches wherein the received communication is directed to a number associated with a first subscriber identity module and the received call is routed to a number associated with a second subscriber identity module installed in a cellular telephone (col. 5, line 18 to col. 6, line 55 teaches corresponding to the mobile station ISDN number (MSISDN), is analyzed in a PSTN exchange which determines that the call is for a mobile subscriber).  

	Regarding claim 64, the combination of Laiho and Tang teach the method of claim 56 Laiho further teaches wherein the visitor location register provides a roaming number to the home location register, with the roaming number selected so as to avoid toll charges (col. 11, line 45 to col. 12, col. 7 teaches the visitor location register provides a roaming number to the home location register, with the roaming number).  

	Regarding claim 65, the combination of Laiho and Tang teach the method of claim 56 Laiho further teaches comprising synchronizing a call log on the cellular telephone between calls connected using a cellular connection and calls connected using the Internet Protocol network (col. 5, lines 43 to col. 6, line 55 teach using well-known, established protocols and procedures such as packet switched data network, etc.).

8.	Claim 61 is rejected under 35 U.S.C. 103 as being unpatentable over Laiho (US 6,097,942), hereinafter “Laiho“, in view of Tang et al (US 2007/0060122), hereinafter “Tang“, and further in view of Jiang (US 2007/0167167), hereinafter “Jiang”.
Regarding claim 61, the combination of Laiho and Tang teach the method of claim 57 Laiho and Tang do not explicitly teach wherein disabling cellular communications and notifying the home location register that the cellular telephone identifier is roaming in a network served by the visitor location register are performed in response to detecting adequate connectivity through the wireless access point to support voice over Internet Protocol communications.  
Jiang, in the same field of endeavor, teaches wherein disabling cellular communications and notifying the home location register that the cellular telephone identifier is roaming in a network served by the visitor location register are performed in response to detecting adequate connectivity through the wireless access point to support voice over Internet Protocol communications (pars [0010-0012] [0044-0046]).
Therefore, it would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to provide the above teaching of Laiho and Tang to Jiang, in order to provide roaming users in the mobile networks which relates to steering the traffic of the roaming users in VoIP clients that provide better and more efficient integration of other data services as well, such as multimedia, context and video (as suggested by Jiang in paragraphs [0003-0004]).

Conclusion
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL T VU whose telephone number is (571)272-8131.  The examiner can normally be reached on 8:00AM to 6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Appiah can be reached on (571-272-7904.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL T VU/
Primary Examiner, Art Unit 2641